Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses or suggests inter alia: A plug-connector module for electrical contacts and/or a method for connecting at least two contact elements to a , wherein the plug-connector module comprises: at least two contact elements to a plug-connector module, each contact element comprising at least one contact opening for receiving an electrical contact and at least one first engagement device; and at least one positioning element for connecting the at least two contact elements, wherein the at least one positioning element comprises at least two second engagement devices configured complementary to the first engagement devices, wherein each contact element comprises at least one positioning opening for pushing-through the at least one positioning element. The closest prior art of record is to JP2009043661 which disclose a similar plug-connector with contact elements. However, such prior art lacks to disclose or suggest at least the feature of each contact element comprising at least one first engagement device; and at least one positioning element for connecting the at least two contact elements, wherein the at least one positioning element comprises at least two second engagement devices configured complementary to the first engagement devices, wherein each contact element comprises at least one positioning opening for pushing-through the at least one positioning element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831